                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



PATRICK LOUIS HENDERSON and                               Case No. 6:19-cv-00724-MK
CHRISTINE DIANE HENDERSON,                                                   ORDER

             Plaintiffs,

      v.

OREGON DEPARTMENT OF HUMAN
SERVICES,

             Defendant.

AIKEN, District Judge:

      Magistrate    Judge    Mustafa   Kasubhai     has   filed   his   Findings   and

Recommendation ("F&R") (doc. 4) recommending that this Court find Plaintiffs'

Application to Proceed in Forma Pauperis ("IFP") moot and dismiss Plaintiffs'

Complaint (doc. 1) with leave to file an amended complaint. This case is now before

me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge's F&R, the

district court must make a de nova determination of that portion of the magistrate



Page 1 - ORDER
judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982).    The Court notes that Plaintiffs have not technically filed formal

objections to Judge Kasubhai's F&R, but filed what they have styled as a "pre

hearing communication" (doc. 7).      The Court construes this as an objection, and

thus conducts a de nova review of the F&R.

       Having reviewed the F&R and the filings in this case, the Court finds no

error in Judge Kasubhai's order but will hold Plaintiffs' IFP application in

abeyance. This will give Plaintiffs an opportunity to file an amended complaint

without the need to refile their IFP application.

      Although Plaintiffs have subsequently submitted numerous documents which

they contend support the allegations in their Complaint, this alone does not remedy

the insufficiency of the claims in the Complaint itself. Plaintiffs are proceeding pro

se, and Courts will be generous in construing their pleadings. However, Plaintiffs

are reminded that the Federal Rules require a short and plain statement showing

that they are entitled to relief.   Fed. R. Civ. P. 8(a)(2).   When preparing their

amended complaint Plaintiffs should address the issues raised in Judge Kasubhai's

F&R, using facts from the support documentation contained in their "pre hearing

communication." Facts should be alleged to support each specific cause of action,

and Plaintiffs should clearly state what relief they are seeking pursuant to those

causes of action.




Page 2 - ORDER
      Finally, Plaintiffs mention that they have contacted the Oregon Bar

Association for help with legal representation.            While there is no constitutional

right to representation in civil litigation, Plaintiffs are advised that the District of

Oregon has a pro bono representation program, where pro se litigants may file a

motion for the Court to appoint pro bono counsel in civil cases. The Court cannot,

however, guarantee that an attorney in the pro bono program will accept the

appointment. Plaintiffs may contact the Office of the Clerk of Court or visit the

District's public website to obtain more information on how to submit a Motion for

Appointment of Pro Bono Counsel.

      The Court thus ADOPTS Judge Kasubhai's F&R (doc. 4) IN PART. Plaintiffs'

Complaint (doc. 1) is DISMISSED without prejudice. Plaintiffs are granted 30 days

from the date of this order to file an Amended Complaint curing the deficiencies

outlined in the F&R.      The Court withholds entering a final order regarding

Plaintiffs' IFP application until such time as Plaintiffs file an amended complaint.
                                             ·111,t)
      It is so ORDERED and DATED this o<~ July, 2019.

                                                       '


                                    Ann Aiken
                            United States District Judge




Page 3 - ORDER
